 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 109 
In the House of Representatives, U. S., 
 
April 29, 2009 
 
RESOLUTION 
Supporting the mission and goals of 2009 National Crime Victims’ Rights week to increase public awareness of the rights, needs, and concerns of victims and survivors of crime in the United States, and to commemorate the 25th anniversary of the enactment of the Victims of Crime Act of 1984. 
 
 
Whereas 25,000,000 individuals in the United States are victims of crime each year, including over 6,000,000 victims of violent crime;  
Whereas a just society acknowledges the impact of crime on individuals, families, and communities by ensuring that rights, resources, and services are available to help rebuild lives;  
Whereas although our Nation has steadily expanded rights, protections, and services for victims of crime, too many victims are still not able to realize the hope and promise of these gains;  
Whereas our Nation must do more to ensure that services are available for underserved segments of the population, including crime victims with disabilities, victims with mental illness, and victims who are teenagers, elderly, or from urban and rural areas or communities of color;  
Whereas observing victims’ rights and treating victims with dignity and respect serves the public interest by engaging victims in the justice system, inspiring respect for public authorities, and promoting confidence in public safety;  
Whereas the people of the United States recognize that we make our homes, neighborhoods, and communities safer and stronger by serving victims of crime and ensuring justice for all;  
Whereas 2009 marks the 25th anniversary of the enactment of the Victims of Crime Act of 1984 (VOCA), the hallmark of the Federal Government’s recognition of its commitment to supporting rights and services for victims of all types of crime through the establishment of the Crime Victims Fund, that is paid for by criminal fines and penalties, rather than by taxpayers’ dollars;  
Whereas, since its inception, the Crime Victims Fund has collected more than $9,000,000,000 from offender fines and penalties to be used exclusively to help victims of crime;  
Whereas VOCA supports direct assistance and financial compensation to more than 4,000,000 victims of crime every year;  
Whereas VOCA’s imaginative transformation of offender fines into programs of victim rehabilitation has inspired similar programs throughout the worldwide crime victims’ movement;  
Whereas the theme of 2009 National Crime Victims’ Right Week, celebrated April 26, 2009, through May 2, 2009, is 25 Years of Rebuilding Lives: Celebrating the Victims of Crime Act, which highlights VOCA’s significant achievements and contributions in advancing rights and services for all crime victims; and  
Whereas National Crime Victims’ Rights Week provides an opportunity for the Nation to strive to reach the goal of justice for all by ensuring that all victims are afforded legal rights and provided with assistance to face the financial, physical, spiritual, psychological, and social impact of crime: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the mission and goals of 2009 National Crime Victims’ Rights Week to increase public awareness of the impact of crime on victims and survivors, and of the constitutional and statutory rights and needs;  
(2)recognizes the 25th anniversary of the enactment of the Victims of Crime Act of 1984; and  
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Office for Victims of Crime within the Office of Justice Programs of the Department of Justice.  
 
Lorraine C. Miller,Clerk. 
